 



Exhibit 10.2
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of this ___day
of ___, 200___, by and between Thor Industries, Inc., a Delaware corporation
(the “Company”), and ___, an individual (“Indemnitee”).
RECITALS
     WHEREAS, the Certificate of Incorporation (the “Certificate”) and the
bylaws (the “Bylaws”) of the Company provide for the indemnification of the
officers and directors of the Company to the maximum extent permitted by the
Delaware General Corporation Law, as amended (the “DGCL”);
     WHEREAS, the Certificate, the Bylaws and the DGCL permit contracts between
the Company and the officers and directors of the Company with respect to
indemnification of such officers and directors;
     WHEREAS, in accordance with the DGCL, the Company may purchase and maintain
a policy or policies of directors’ and officers’ liability insurance covering
certain liabilities that may be incurred by its officers or directors in the
performance of their obligations to the Company;
     WHEREAS, in order to induce Indemnitee to serve and/or continue to serve as
an officer and/or director of the Company, the Company desires that the
Indemnitee shall be indemnified and advanced expenses as set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of Indemnitee’s service as an officer
and/or director of the Company after the date hereof, the Company and Indemnitee
hereby agree as follows:
     1. Certain Definitions Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth below:
“Corporate Status” means the fact that a person is or was a director, officer,
employee or agent of the Company or an Enterprise. A Proceeding shall be deemed
to have been brought by reason of a person’s “Corporate Status” if it brought
because of the status described in the preceding sentence or because of any
action or inaction on the part of such person in connection with such status.
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
“Enterprise” means the Company and any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise in which Indemnitee is
or was serving at the request of the Company as a director, officer, employee,
agent or fiduciary.

1



--------------------------------------------------------------------------------



 



“Expenses” shall include all attorney’s fees, disbursements and retainers, court
costs, transcript costs, fees of experts, witness fees, travel and deposition
costs, printing and binding costs, telephone charges, postage, delivery service
fees, judgments, fines, penalties, amounts paid in settlement and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
settling, or appealing a Proceeding, or being prepared to be a witness or
otherwise participating in a Proceeding.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither currently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, including one pending on or before the
date of this Agreement. For purposes of this definition, the term “threatened”
shall be deemed to include, but not be limited to, Indemnitee’s good faith
belief that a claim or other assertion may lead to institution of a Proceeding.
“Reviewing Party” means the person or persons selected to make the determination
of the availability of indemnification pursuant to Section 5.3 hereof.
2. Indemnification.
2.1 Proceedings Not By or In The Right Of the Company. If Indemnitee was or is a
party or is threatened to be made a party to any Proceeding, other than a
Proceeding by or in the right of the Company, by reason of Indemnitee’s
Corporate Status, the Company shall hold harmless and indemnify Indemnitee to
the fullest extent authorized or permitted by the provisions of the DGCL, the
Certificate and the Bylaws, as such may be amended from time to time (but in the
case of such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than the law permitted the
Company to provide prior to such amendment). against all Expenses to the extent
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with such Proceeding, but only if Indemnitee acted in good faith and
in a manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, that with respect to any criminal Proceeding, he
or she had no reasonable cause to believe his or her conduct was unlawful.

2



--------------------------------------------------------------------------------



 



2.2 Proceedings By or In Right of the Company. If Indemnitee was or is a party
or is threatened to be made a party to any Proceeding by or in the right of the
Company, by reason of Indemnitee’s Corporate Status, the Company shall hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by the provisions of the DGCL, the Certificate and the Bylaws, as such may be
amended from time to time (but in the case of such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than the law permitted the Company to provide prior to such amendment),
against all Expenses to the extent actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding, but only
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company; provided, however,
that, if applicable law so provides, no indemnification against such Expenses
shall be made in respect of any claim in such Proceeding as to which Indemnitee
shall have been adjudged to be liable to the Company unless, and only to the
extent that, the Court of Chancery of the State of Delaware, or the court in
which such Proceeding was brought, shall determine that, despite the
adjudication of liability Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses.
3. Advancement of Expenses.
3.1 The Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding prior to the final disposition of
such Proceeding upon receipt of an undertaking by or on behalf of Indemnitee to
repay such amount if it shall ultimately be determined that such person is not
entitled to be indemnified by the Company. Any advances and undertakings to
repay pursuant to this Section 3.1 shall be unsecured and interest free and
shall provide that, if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law with respect to such
Proceeding, Indemnitee shall not be required to reimburse the Company for any
advance of Expenses in respect of such Proceeding until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).
3.2 Advances of Expenses pursuant to Section 3 hereof shall be made within two
(2) business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding, and
accompanied by or preceded by the undertaking referred to in Section 3.1 above.
4. Contribution in the Event of Joint Liability.
4.1 Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company

3



--------------------------------------------------------------------------------



 



shall not enter into any settlement of any action, suit or proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims and Proceedings asserted against Indemnitee.
4.2 Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company other than Indemnitee
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct was active or passive.
4.3 The Company shall fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by other officers, directors or
employees of the Company who may be jointly liable with Indemnitee.
     5. Procedures and Presumptions for the Determination of Entitlement to
Indemnification.
5.1 Timing of Payments. All payments of Expenses and other amounts by the
Company to the Indemnitee pursuant to this Agreement shall be made as soon as
practicable after a written demand therefor by Indemnitee is presented to the
Company, but in no event later than (i) thirty (30) days after such demand is
presented or (ii) such later date as may be permitted for the determination of
entitlement to indemnification pursuant to Section 5.7 hereof, if applicable;
provided, however, that advances of Expenses shall be made within the time
provided in Section 3.2 hereof.
5.2 Request for Indemnification. Whenever Indemnitee believes that he or she is
entitled to indemnification pursuant to this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to

4



--------------------------------------------------------------------------------



 



determine whether and to what extent Indemnitee is entitled to indemnification.
Indemnitee shall submit his or her claim for Indemnification within a reasonable
time, not to exceed two (2) years after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere (or its equivalent) or other full or partial final determination or
disposition of the Proceeding (with the latest date of the occurrence of any
such event to be considered the commencement of the two (2) year period. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the board of directors of the Company (the “Board of
Directors”) in writing that Indemnitee has requested indemnification.
5.3 Reviewing Party. Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 5.2 hereof, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following three methods, which
shall be at the election of Indemnitee: (1) by a majority vote of the
Disinterested Directors, even though less than a quorum, (2) by Independent
Counsel in a written opinion, or (3) by vote of the majority of the stockholders
of the Company.
5.4 Determination by Independent Counsel. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5.3
hereof, the Independent Counsel shall be selected as provided in this
Section 5.4. The Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board of Directors).
Indemnitee or the Company, as the case may be, may, within ten (10) days after
such written notice of selection shall have been given, deliver to the Company
or to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within thirty (30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 5.2 hereof, no Independent Counsel shall
have been selected or an Independent Counsel shall have been selected but an
objection thereto shall have been properly made and remained unresolved, either
the Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 5.3 hereof. The Company shall pay any and all fees and expenses incurred
by such Independent Counsel in connection with acting pursuant to Section 5.3
hereof, and the Company shall pay all fees and expenses incident to the
procedures of this Section 5.4, regardless of the manner in which such
Independent Counsel was selected or appointed.

5



--------------------------------------------------------------------------------



 



5.5 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. In making a determination with respect to
entitlement to indemnification hereunder which under this Agreement or
applicable law requires a determination of Indemnitee’s good faith and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, the Reviewing Party
shall presume that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion, by clear and convincing
evidence. Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and/or actions, or failure to act, of any other director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
5.6 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by any Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under this Agreement under applicable law, shall be a
defense to Indemnitee’s claim or create a presumption that Indemnitee has not
met any particular standard of conduct or did not have any particular belief. In
addition, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by this
Agreement or applicable law. In the event that any Proceeding to which
Indemnitee is a party is resolved in any manner other than by final adverse
judgment (as to which all rights of appeal therefrom have been exhausted or
lapsed) against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
5.7 Timing of Determination. If the Reviewing Party shall not have made a
determination within thirty (30) days after the date of Indemnitee’s request for
indemnification pursuant to Section 5.2 hereof, the requisite determination of
entitlement

6



--------------------------------------------------------------------------------



 



to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 30 day period may be extended for a reasonable
time, not to exceed an additional fifteen (15) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining of or evaluating
of documentation and/or information relating thereto; and provided, further,
that the foregoing provisions of this Section 5.7 shall not apply if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 5.3 of this Agreement and if (A) within fifteen
(15) days after the date of Indemnitee’s request for indemnification pursuant to
Section 5.2 hereof the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five
(75) days after such request and such determination is made thereat, or (B) a
special meeting of stockholders is called within fifteen (15) days after such
request for the purpose of making a determination of entitlement to
indemnification, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.
5.8 Cooperation. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination under
this Agreement of the Indemnitee’s entitlement to indemnification. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company shall indemnify
Indemnitee therefor and shall hold Indemnitee harmless therefrom.
6. Liability Insurance. The Company shall obtain and maintain a policy or
policies of insurance with a reputable insurance company providing the
Indemnitee with coverage in such amount as shall be determined by the Board of
Directors for losses from acts or omissions of Indemnitee, and to ensure the
Company’s performance of its indemnification obligations under this Agreement.
In all policies of director and officer liability insurance obtained by the
Company, Indemnitee shall be named as an insured party in such manner as to
provide Indemnitee with the same rights and benefits as are afforded to the most
favorably insured directors or officers, as applicable, of the Company. Any
reductions to the amount of director and officer liability insurance coverage
maintained by the Company as of the date hereof shall be subject to the approval
of the Board of Directors. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Board of Directors
determines in good faith that such insurance is not reasonably available, if the
premium costs for

7



--------------------------------------------------------------------------------



 



such insurance are disproportionately high compared to the amount of coverage
provided, or if the coverage provided by such insurance is limited by exclusions
so as to provide an insufficient benefit. The Company shall promptly notify
Indemnitee of any such determination not to provide insurance coverage. In the
event that the Company does maintain such insurance for the benefit of
Indemnitee, the right to indemnification and advancement of Expenses as provided
herein shall only apply to the extent that Indemnitee has not been indemnified
and actually reimbursed pursuant to such insurance.
7. Remedies of Indemnitee.
7.1 In the event that (i) a determination is made pursuant to Section 5 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 3.2 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made within the time period specified in
Section 5.7 of this Agreement, or (iv) payment of indemnified amounts is not
made within the applicable time periods specified in Section 5.1 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of his or her entitlement to such indemnification. The Company shall not oppose
Indemnitee’s right to seek any such adjudication.
7.2 In the event that a determination shall have been made pursuant to
Section 5.3 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo review on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 5.3 hereof.
7.3 If a determination shall have been made pursuant to Section 5.3 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent a prohibition of such indemnification under applicable
law.
7.4 In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all Expenses actually and reasonably incurred by him
in such judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.
7.5 The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

8



--------------------------------------------------------------------------------



 



     8. Non-Exclusivity, Survival of Rights, Subrogation; No Duplicative
Payments; Certain Amendments.
8.1 The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.
8.2 In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect thereto and Indemnitee, shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
8.3 The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.
8.4 In the event the Company enters into an indemnification agreement with
another officer or director, as the case may be, containing terms more favorable
to the indemnitee than the terms contained herein (and absent special
circumstances justifying such more favorable terms), Indemnitee shall be
afforded the benefit of such more favorable terms and such more favorable terms
shall be deemed incorporated by reference herein as if set forth in full herein.
As promptly as practicable following the execution thereof, the Company shall
(a) send a copy of the agreement containing more favorable terms to Indemnitee,
and (b) prepare, execute and deliver to Indemnitee an amendment to this
Agreement containing such more favorable terms.
     9. Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement:
9.1 with respect to any Proceeding brought by Indemnitee, or any claim therein,
unless (a) the bringing of such Proceeding or making of such claim shall have
been

9



--------------------------------------------------------------------------------



 



approved by the Board of Directors or (b) such Proceeding is being brought by
the Indemnitee to assert, interpret or enforce his or her rights under this
Agreement or any other agreement or insurance policy or under the Company’s
Certificate or Bylaws now or hereafter in effect.
9.2 for Expenses incurred by Indemnitee with respect to any action instituted
(i) by Indemnitee to enforce or interpret this Agreement, if a court having
jurisdiction over such action finally determines (and all rights of appeal
therefrom have been exhausted or lapsed) that necessary assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous, or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action finally determines
(and all rights of appeal therefrom have been exhausted or lapsed) that such
each of the material defenses asserted by Indemnitee was made in bad faith or
was frivolous.
9.3 for Expenses and other liabilities arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, or any similar state or successor statute.
     10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another Enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of his Corporate Status,
whether or not Indemnitee is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement. This Agreement shall continue in effect regardless of
whether Indemnitee continues to serve as an officer or director of the Company
or any other Enterprise at the Company’s request.
     11. Miscellaneous.
11.1 Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. The failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise, unless and only to the
extent that such failure or delay materially prejudices the Company.
11.2 No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employment of the
Company or any of its subsidiaries or affiliated entities.
11.3 Entire Agreement. This Agreement and the certificates, documents,
instruments and writings that are delivered pursuant hereto constitutes the
entire agreement and understanding of the Company and Indemnitee in respect of
its subject matters and

10



--------------------------------------------------------------------------------



 



supersedes all prior understandings, agreements, or representations by or among
the Company and Indemnitee, written or oral, to the extent they relate in any
way to the subject matter hereof.
11.4 Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Company and the Indemnitee and their
respective successors and permitted assigns.
11.5 Assignment. Neither the Company nor Indemnitee may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other; provided, however, that the Company shall
assign all (but not less than all) of its rights, obligations and interests
hereunder to any direct or indirect successor to all or substantially all of the
business or assets of the Company by purchase, merger, consolidation or
otherwise and shall cause such successor to be bound by and expressly assume the
terms and provisions hereof. Notwithstanding anything to the contrary contained
herein, this Agreement will inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributes and legatees.
11.6 Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder will be deemed duly given if (and then three business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
If to Company:

Thor Industries, Inc.

Attn: Walter Bennett
419 West Pike Street
Jackson Center, Ohio 45334
Tel: (937) 596-6111
Fax: (937) 596-6539
Copy to (which will not constitute notice):
Akin Gump Strauss Hauer & Feld LLP
Attn: Alan Siegel, Esq.
590 Madison Avenue
New York, New York 10022
Tel: (212) 872-1000
Fax: (212) 872-1002

11



--------------------------------------------------------------------------------



 



                  If to Indemnitee:      
 
  Attn:      
 
                [Insert address]    
 
           
 
  Tel:   (    )    
 
           
 
  Fax:   (    )    
 
                  Copy to (which will not constitute notice):    
 
                [Insert name of Indemnitee’s law firm]    
 
           
 
  Attn:      
 
           
 
                [Insert address]    
 
  Tel:   (    )    
 
           
 
  Fax:   (    )    
 
           

Either party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
11.7 Specific Performance. The Company and Indemnitee each acknowledges and
agrees that the other would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party agrees that the other party will be entitled
to an injunction or injunctions to prevent beaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, in addition
to any other remedy to which they may be entitled at law or in equity.
11.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.
11.9 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

12



--------------------------------------------------------------------------------



 



11.10 Governing Law. This Agreement and the performance of the parties’
obligations hereunder will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice of law
principles thereof.
11.11 Amendments and Waivers. No amendment, modification, replacement,
termination, cancellation or waiver of any provision of this Agreement will be
valid, unless the same will be in writing and signed by each of the parties
hereto. No waiver by either party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, may be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent such occurrence.
11.12 Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party or to any circumstance, is
adjudged by a court, arbitrator, or mediator of competent jurisdiction not to be
enforceable in accordance with its terms, the parties agree that the court,
arbitrator, or mediator making such determination will have the power to modify
the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
11.13 Expenses. Except as otherwise expressly provided in this Agreement, each
party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.
11.14 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring either party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to such law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If either party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant.

13



--------------------------------------------------------------------------------



 



11.15 Remedies. Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations, or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.
11.16 Electronic Signatures.
      (a) Notwithstanding the Electronic Signatures in Global and National
Commerce Act (15 U.S.C. Sec. 7001 et. seq.), the Uniform Electronic Transactions
Act, or any other law relating to or enabling the creation, execution, delivery,
or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the parties, no party will
be deemed to have executed this Agreement or other document contemplated thereby
(including any amendment or other change thereto) unless and until such party
shall have executed this Agreement or other document on paper by a handwritten
original signature or any other symbol executed or adopted by such party with
current intention to authenticate this Agreement or such other document
contemplated.
      (b) Delivery of a copy of this Agreement or such other document bearing an
original signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature, provided a copy
bearing an original signature on paper is subsequently physically delivered.
“Originally signed” or “original signature” means or refers to a signature that
has not been mechanically or electronically reproduced.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first hereinabove written.

            THOR INDUSTRIES, INC.
      By:           Name:   Walter Bennett        Title:   Chief Financial
Officer        Indemnitee




Name:
 
                     

15